Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-17 filed 05/26/2021 are pending in the application.

Priority
This application is a continuation of 16/189,780 filed 11/13/2018, now U.S. Patent No. 11,945,446, which is a continuation of 15/728,609 filed 10/10/2017, now U.S. Patent No. 10,123,992, which is a continuation of 15/349,905 filed 11/11/2016, now U.S. Patent No. 9,782,386 which is a continuation of 14/936,472 filed 11/09/2015, now U.S. Patent No. 9,492,427 which is a continuation of 13/583,170 filed 10/18/2012, now U.S. Patent No. 9,180,105 which is a 371 of PCT/US2011/027619 filed 03/08/2011 and claims the benefit of provisional application No. 61/311,741 filed 03/08/2010. The priority date accorded is 03/08/2010.

Claim Objections
Claim 10 is objected to because of the following informalities: In claim 10 the term fibro sarcoma should be replaced by fibrosarcoma. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for the prevention of cancer and prevention and treatment of all other proliferative disorders as recited in claims 1, 8-9, treatment and prevention of diseases of the nervous system, metabolic disorders, allergies, asthmas, thromboses, retinopathy, diabetes, muscular degeneration and AIDS-related malignancies as recited in claims 10 and 12 and the method as in claim 13 wherein the mutation is a chromosomal abnormality.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. 
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) The nature of the invention
 	(2) The state of the prior art
(3) The relative skill of those in the art
(4) The predictability or unpredictability of the art
(5) The breadth of the claims
(6) The amount of direction or guidance presented 
(7) The presence or absence of working examples; and 
(8) The quantity of experimentation necessary.  
The most relevant factors are discussed below.
The nature of the invention
 	The instant invention pertains to a method of treating and preventing of proliferative disorders in a subject using compounds of formula A or B recited in claim 1.
	The breadth of the claims
Claim 1 recites treating or preventing a proliferative disorder. Claim 8 recites several proliferative disorders. Claim 12 recites ‘a genetic mutation’. Claim 13 recites chromosomal abnormality. The recitations in claims 8, 12 and 13 are broad. The recitation ’proliferative disorder’ is broad and includes disorders other than cancer/tumor. Applicants have defined preventing and proliferative disorders as follows:

    PNG
    media_image1.png
    166
    1215
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    154
    1242
    media_image2.png
    Greyscale

Prevention as defined by applicants therefore includes the administration of the compositions comprising the said compounds to a healthy mammal, and subsequent exposure to conditions that would cause proliferative disorder, wherein the said compounds prevent said exposure from manifesting itself in said mammal so exposed. 
Treating is defined as including administration of the instant agents prior to onset of symptoms (para 0070). Administering an active agent prior to onset of symptoms for a disease/condition is preventing and not treating. Claim 8 recites several proliferative disorders other than cancer/tumor including diseases of the nervous system. Claim 10 recites para neoplastic syndromes, cancers of unknown primary site, and AIDS related malignancies. Claim 12 recites cancer comprising a genetic mutation, claim 13 recites chromosomal abnormality and claim 16 recites other therapy or therapeutic agent. All of these claims recite limitations that are broad.
	The amount of direction provided or guidance presented by the inventor
	The specification (pages 1-3) cites references regarding the involvement of kinases in cancer. There is no guidance regarding the involvement of kinases in other medical conditions. There are no references to prior art methods that induce prevention or treatment of conditions/diseases other than cancer.
The level of Predictability or Unpredictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed. The Merck Manual teaches the cancer can develop in any tissue of any organ at any age (page 1263). The cellular and molecular events that lead to malignant transformation are poorly understood. Proliferative disorders also involve chromosomal abnormalities (page 1266-67), infectious agents like viruses, parasites, environmental factors and immunologic disorders (pages 1268-69). 
The Merck Manual (pages 2293-94) teaches that little is known about the genetics of most types of cancer. The rearrangements that take place to initiate malignancy may be induced by a variety of environmental factors or genetically determined events that are poorly understood. AIDS is a complicated disease which triggers many other medical conditions (pages 81-82) all of which affect different parts of the body. 
Regarding diseases of the nervous system there are several of them and all have different etiologies. For example, Huntington’s disease is due to degeneration of small cell population and decrease in levels of -aminobutyric acid (Merck Manual 16th Edn., 1992, pages 1493-94). Alzheimer’s type dementia is due to plaques and neurofibliatory tangles in the brain (The Merck Manual, 16th Edn., 1992, pages 1403-04). The cause of Multiple Sclerosis, a CNS disease is unknown (The Merck Manual, 16th Edn. 1992, pages 1488-89). Stenosis could be due to calcium deposits. With different etiologies for several and unknown causes for some diseases and other factors like environment at play it is highly unpredictable that administration of a single compound recited in the instant claims can prevent or treat any and all of the diseases/disorders as broadly encompassed by the instant claims. The claimed invention is therefore highly unpredictable.
The presence or absence of working examples
The working examples set forth in the instant specification (pages 79-85) are drawn to the effect of two representative compounds on patient samples for various cancers. The data presented indicates that the said patients already have the proliferative disorder (cancer) before the administration of the active agents. Hence, the examples provided are treatment of cancer and not prevention and also does not encompass treatment and prevention of all other proliferative disorders as broadly encompassed by the instant claims. Thus, the specification fails to provide clear and convincing evidence in sufficient support of prevention of cancer and prevention and treatment of all other proliferative disorders as broadly encompassed by the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of using the active agent(s) and combination therapy to practice the claimed invention. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the prevention of cancer and prevention and treatment of all proliferative disorders as recited in the instant claims. One of ordinary skill in the art would have to carry out undue experimentation to practice the instant invention. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 recites the broad recitation skin cancer, and the claim also recites squamous cell carcinoma which is the narrower statement of the range/limitation. There are other such recitations in claim 10 which are broad and narrow. There are also recitations in claim 10 within parentheses and it is not clear if they are part of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3 and 5-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chang et al (The Journal of Antibiotics, 1975, Feb 28 (2), page 156; document cited in IDS filed 08/26/2021) as evidenced by Sturdik et al (Neoplasma, 1983, 30(1), 3-6; document cited in filed 08/26/2021), The Merck Manual (1992, pages 1266-67; cited in IDS filed 08/26/2021) and Hiratake et al (Biomed Pharmacother, 1997, 51(6-7), 276-83, abstract; cited in IDS filed 08/26/2021).
	Chang et al teaches Granaticin A shown below (page 156 right col. top; the active agents recited in claims 1, 3 and 5):
	
    PNG
    media_image3.png
    134
    193
    media_image3.png
    Greyscale

The molecular formula is C22H20O10 (page 156 left col., second paragraph. The structural formula above should have oxygen in the six membered ring on the right-next to the carbon that bears the methyl group). It has antitumor activity against P-388 lymphocytic leukemia when administered to mice (subject as in claim 1) and also cytotoxicity against KB cells (cervical cancer cells; limitation of claims 6-11). 
	Strudik et al discloses the structure of Granaticin A with the ring on the right having oxygen as part of the ring (as in claims 1, 3 and 5).
The Merck manual teaches that the instant cancers have chromosomal abnormalities and genetic mutations (limitation of claims 12 and 13). 
Hiratake et al teaches that p-388 leukemia cells are multi-drug resistant (Abstract; limitation of claims 16 and 17; refractory is same as resistance to treatment with drugs).
Claims 6 and 7 recite ‘wherein’. The wherein clause here merely recites the intended result of a process step positively recited. See MPEP 2111.04. Therefore, the prior art method anticipates the claimed method herein.

Claims 1, 5-9 and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanaka et al (The Journal of Antibiotics, 1985, XXXVIII (10), 1327-32; document cited in IDS filed 08/26/2021) as evidenced by Williamson et al (Org. Lett., 2002, 4, 4659-62; document cited in IDS filed 08/26/2021) and The Merck Manual (1992, pages 1266-67; document cited in IDS filed 08/26/2021) and Poulsen et al (Amino Acids, 2002, 22(4), 333-50, abstract; document cited in IDS filed 08/26/2021).
Tanaka et al teaches administration of lactoquinomycin to mice having Ehrlich’s carcinoma. It inhibited the ascites increase and prolonged survival period of mice (page 1331, see under Antitumor Activity; as in claims 1, 5-9). 
Williamson et al teaches that structural formula 1 in its disclosure is the correct formula for lactoquinomycin which is also known as medermycin (see Structure at page 1 top left and Conclusion paragraph at page 3). This shows that the lactoquinomycin taught by Tanaka et al is same as medermycin, which is structural formula (V) recited in claim 5.
The Merck Manual teaches that the instant cancers have chromosomal abnormalities and genetic mutations (limitation of claims 12 and 13). 
Poulsen et al teaches that Ehrlich ascites tumor cells are multi-drug resistant (see abstract; limitation of claims 14 and 15; refractory is same as resistance to treatment with drugs).
Claims 6 and 7 recite ‘wherein’. The wherein clause here merely recites the intended result of a process step positively recited. See MPEP 2111.04. Therefore, the prior art method anticipates the claimed method herein.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sturdik et al (Neoplasma, 1983, 30(1), 3-6; document cited in IDS filed 08/26/2021) in view of Imoto et al (JP2005-220037, machine English Translation; document cited in IDS filed 08/26/2021) and further in view of The Merck Manual (1992, pages 1266-67, 1276-77; document cited in IDS filed 08/26/2021).
This rejection covers limitations not covered by the anticipation rejections above.
Sturdik et al teach that Granaticin A has significant activity against P388 lymphocytic leukemia in mice and exerts cytotoxic activity against KB cells (cervical cancer) and Ehrlich's ascites carcinoma (page 3; page 4, lines 2-3; page 5, first full paragraph; part of the limitations of claims 1, 3, 5-12). Sturdik et al does not teach or suggest compounds of instant formula (B) in claim 1-2, some of the compounds in claims 4 and 5, the treatment of other types of cancers recited in claims 10-13 and the administration further of at least one other therapy or therapeutic agent or administering radiation as in claims 16 and 17.
Imoto et al, drawn to naphthoquinones derivatives, teaches compound of formula (F) (page 5, page 9 para 0018; structural formula (B) in claim 1; formula A-3 in claim 2 and formula B-1 in claim 4). According to Imoto et al its compound is an antitumor agent (page 5, claim 14 of Imoto). Even though Imoto et al do not exemplify the antitumor activity of its compound of formula (F) in a method of treating cancer/tumor in a subject, one of ordinary skill in the art would find it obvious to use compound F of Imoto in a method of treating cancer/tumor in a subject and in view of the teachings of Sturdik et al regarding the anticancer activity of their closely related compound in mice (a subject)  the artisan would find it obvious to use compounds of Sturdik et al and that of Imoto et al in a method of treating other cancers as in claims 10-13. One of ordinary skill in the art would also find it obvious to use compounds of formula (III) and VI-VIII recited in claim 5 in the claimed method of treatment since these are structurally close to the compounds taught by Sturdik and Imoto et al.
The Merck Manual teaches that the instant cancers have chromosomal abnormalities and genetic mutations (pages 1266-67; limitation of claims 12 and 13) and the use of other therapy/therapeutic agent including administering radiation for the treatment of several cancers (pages 1276-77; limitation of claims 16 and 17). This tells one of ordinary skill in the art that other therapy like radiation can be further used in combination with the claimed active agents (also taught by Sturdik and Imoto) in a method of treating cancers.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A)-(C) above are seen to be applicable here since based on the prior art teachings, compounds of instant formula (A) and (B) are known in the art for use in a method of treating cancers in a subject. Imoto et al teach compounds having several substitutions as instantly claimed that are antitumor agents. Thus, it is obvious to combine prior art elements and arrive at the claimed method by making the instant compounds with different substitutions and use them for treating cancer. Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known anticancer agents, one of ordinary skill in the art would be motivated to make the claimed compounds in searching for new anticancer agents. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979). Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.
Claims 6 and 7 recite ‘wherein’. The wherein clause here merely recites the intended result of a process step positively recited. See MPEP 2111.04. The compounds taught in the prior art method of treating cancer fall under the definition of the compounds of instant formula (A) and (B) and therefore would have the properties recited in claims 6 and 7.


Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable over Sturdik et al (Neoplasma, 1983, 30(1), 3-6; document cited in IDS filed 08/26/2021) in view of Imoto et al (JP2005-220037, machine English Translation; document cited in IDS filed 08/26/2021) and further in view of Hiratake et al (Biomed Pharmacother. 1997, 51(6-7), 276-83, abstract; document cited in IDS filed 08/26/2021) and Poulsen et al (document cited in IDS filed 08/26/2021).
The teachings of Sturdik et al and Imoto et al are as set forth above. Both of them do not expressly teach or suggest a method of treating cancer using their active agents wherein the cancer is multi-drug resistant (claim 14 herein) and wherein the cancer is relapsed and/or refractory (claim 15 herein).
Hiratake et al teaches that p-388 leukemia cells are multi-drug resistant (see abstract); limitation of claims 14 and 15; refractory is same as resistance to treatment with drugs).
Poulsen et al teaches that Ehrlich ascites tumor cells are multi-drug resistant (see abstract; limitation of claims 14 and 15; refractory is same as resistance to treatment with drugs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the instant compounds (also taught by Sturdik and Imoto) in a method of treating cancer wherein the cancer is multi-drug resistant and is also relapsed and/or refractory since Sturdik and Imoto teach the treatment of cancers that are multi-drug resistant and refractory. It would be obvious to the artisan to treat cancers that relapse too.
One of ordinary skill in the art would be motivated to treat cancers showing characteristics as recited in claims 14 and 15 since treatment of such cancers is well known in the art and the artisan would have a reasonable expectation of success in treating such cancers using the instant compounds since they show good anticancer activity towards such cancers as taught in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,492,427 (‘427), and Claims 22-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,180,105 (‘105), as being unpatentable over Claims 1-16 of U.S. Patent No. 9,782,386 (‘386), and as being unpatentable over Claims 1-32 of U.S. Patent No. 10,123,992 (‘992) in view of Chang et al (The Journal of Antibiotics, 1975, Feb 28 (2), page 156; document cited in IDS filed 08/26/2021) as evidenced by Sturdik et al (Neoplasma, 1983, 30(1), 3-6; document cited in filed 08/26/2021), The Merck Manual (1992, pages 1266-67; cited in IDS filed 08/26/2021), Hiratake et al (Biomed Pharmacother, 1997, 51(6-7), 276-83, abstract; cited in IDS filed 08/26/2021), and Tanaka et al (The Journal of Antibiotics, 1985, XXXVIII (10), 1327-32; document cited in IDS filed 08/26/2021) as evidenced by Williamson et al (Org. Lett., 2002, 4, 4659-62; document cited in IDS filed 08/26/2021) .  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant claims 1-17 are drawn to a method of treating several cancers via administration of compounds of formula (A) or (B) or their pharmaceutically acceptable salts, wherein the cancer also includes different genetic mutations and the method includes additional therapy like administration of radiation and additional therapeutic agent.
Claims 1-8 of ‘427 are drawn to a method of treating pancreatic cancer via administration of granaticin B, wherein the cancer also includes different genetic mutations and the method includes additional therapy.
Claims 1-23 of ‘105 are drawn to a method of treating lung, ovarian and thyroid cancers, melanoma and leukemias via administration of granaticin B. The cancers have the same genetic mutations and the method includes additional therapy.
Claims 1-16 of ‘386 are drawn to a method of treating cancer wherein the cancer is a solid tumor via administration of granaticin B. The cancers have the same genetic mutations and the method includes additional therapy.
Claims 1-32 of ‘992 are drawn to a method of treating cancer in a subject via administration of granaticin B. The cancers include several specific cancers and have the same genetic mutations and the method includes additional therapy.
Claims 1-8 of ‘427, claims 1-23 of ‘105, claims 1-16 of ‘386, and claims 1-32 of ‘992 differ from the instant claims in that the method recited in the instant claims use compounds other than granaticin B as the active agent. The teachigs fo the secondary references are set forth above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that granaticin B and the other closely related compounds could be successfully employed in the claimed method too. 
 In the instant case ‘427, ‘105, ‘386 and ‘992 teach the use of the same active agents in a method of treating cancers which also include different types of cancers.  Although the claims of ‘427, ‘105, ‘386 and ‘992 do not specifically recite the use of granaticin B for treating the specific cancers recited in claims 10-13, one of ordinary skill in the art would readily recognize that the active agent taught by ‘427, ‘105, ‘386 and ‘992 for use in methods of treating cancer could also be employed in the instant method of treating the specific cancers with a reasonable expectation of success.  This also renders obvious the use of all the other compounds as in claims 1-2 and 4-5 since they are structurally close to granaticin B. The use of known active agent(s) in a method of treating several types of cancers taught in the prior art is not seen to render the instantly claimed method of treating the specific cancers claimed using the same active agent or structurally close agents unobvious over the art.  Since granaticin B is known in the art to treat several cancers one of ordinary skill in the art would have a reasonable expectation of success in using granaticin B and the other claimed compounds for treating the cancers recited in the instant method too. Once the method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the active agent/agents that treat different types of cancers taught in the prior art will not treat the specific cancers recited in the instant claims.
Thus, it is obvious to combine prior art elements and arrive at the claimed method by making the instant compounds with different substitutions and use them in the claimed method of treatment. Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known anticancer agents, one of ordinary skill in the art would be motivated to make the claimed compounds in searching for new anticancer agents. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979). Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product/method improvement is the motivation.



Conclusion
   Claims 1-17 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Examiner, Art Unit 1623